DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/330,787 filed on 03/06/2019. 

Information Disclosure Statement
The information disclosure statement filed 02/14/2022 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Lawrence Drasner on 03/02/2022.

Also, dependent claim 22, which originally depends from claim 9, is amended to depend from claim 1.

Proposed Examiner’s Amendments
1. (Currently Amended) A component carrier for electrical/electronic components for mounting in a motor vehicle door lock, the component carrier comprising:
at least one carrier plate made of plastic; and 
a metallic conductor structure for electrical contacting of the components, wherein the conductor structure and the carrier plate are formed in a combined plastic injection and metal casting process, wherein the carrier plate together with the conductor structure and the electrical/electronic components is arranged inside a lock housing made of plastic of the motor vehicle door lock.

            9. (Canceled) 

           10. (Currently Amended) A method for producing a component carrier for electrical/electronic components for mounting in a motor vehicle door lock, the method comprising: forming at least one carrier plate made of plastic and a metallic conductor structure for making electrical contact with the components in using a combined plastic , and forming the carrier plate integrally with a plastic lock housing of the motor vehicle door lock.

            19. (Canceled) 

            22. (Currently Amended) The component carrier according to claim [[9]] 1, wherein the carrier plate is formed integrally with the lock housing. 

Allowable Subject Matter
Claims 1, 4-8, 10-18, 20-22 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A component carrier for electrical/electronic components for mounting in a motor vehicle door lock, the component carrier comprising: at least one carrier plate made of plastic; and a metallic conductor structure for electrical contacting of the components, wherein the conductor structure and the carrier plate are formed in a combined plastic injection and metal casting process, wherein the carrier plate together with the conductor structure and the electrical/electronic components is arranged inside a lock housing made of plastic of the motor vehicle door lock.
          Therefore, claim 1 and its dependent claims 4-8, 20-22 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being; A method for producing a component carrier for electrical/electronic components for mounting in a motor vehicle door lock, the method comprising: forming at least one carrier plate made of plastic and a metallic conductor structure for making electrical contact with the components in using a combined plastic injection molding and metal casting process, and forming the carrier plate integrally with a plastic lock housing of the motor vehicle door lock.
          Therefore, claim 10 and its dependent claims 11-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847